DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04 January 2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 12-15, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 lines 3 and 4, the recited limitation “pace of travel” is indefinite. It is unclear to the examiner if this is referring to the pace of travel recited previously or a different pace of travel. 
In claim 4 lines 11-12 and 14-15, the limitation(s) “an estimated time-of-arrival at the destination” and “an identified departure time” are indefinite. It is unclear to the examiner if these limitations are referring to previously recited estimated time-of-arrival and identified departure time or are new limitations. 
In claim 5 line 1, the recited limitation “a subset of road links” is indefinite. It is unclear to the examiner if this is referring to the subset of road links recited previously or a different subset. 
In claim 6 lines 1-2, the recited limitation “an identification of each road link…” is indefinite. It is unclear to the examiner if this is referring to the identification of each road link recited previously or a different subset. 
In claim 7 line 1, the limitation “the map version agnostic properties” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 11 lines 3 and 4, the recited limitation “pace of travel” is indefinite. It is unclear to the examiner if this is referring to the pace of travel recited previously or a different pace of travel. 
In claim 12 lines 12-13 and 15-16, the limitation(s) “an estimated time-of-arrival at the destination” and “an identified departure time” are indefinite. It is unclear to the examiner if these limitations are referring to previously recited estimated time-of-arrival and identified departure time or are new limitations. 
In claim 13 line 2, the recited limitation “a subset of road links” is indefinite. It is unclear to the examiner if this is referring to the subset of road links recited previously or a different subset.
In claim 14 line 2, the recited limitation “an identification of each road link…” is indefinite. It is unclear to the examiner if this is referring to the identification of each road link recited previously or a different subset. 
In claim 19 lines 3 and 4, the recited limitation “pace of travel” is indefinite. It is unclear to the examiner if this is referring to the pace of travel recited previously or a different pace of travel. 
In claim 20 lines 12-13 and 14-15, the limitation(s) “an estimated time-of-arrival at the destination” and “an identified departure time” are indefinite. It is unclear to the examiner if these limitations are referring to previously recited estimated time-of-arrival and identified departure time or are new limitations. 
Claim 15 is rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 9, and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 9, and 17 recite identify a subset of road links of the plurality of sequential road links; compute an estimated travel time along the route based on the pace of travel along each of the subset of road links. That is, other than reciting “the processor and at least one memory including computer program code” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at data of road links (segments) and pace of each road link or subset links and could identify a subset of sequential road links and compute an estimated travel time along a route. The mere nominal recitation of “a processor and at least one memory including computer program code” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of obtain a route between an origin and a destination, wherein the route comprises a plurality of sequential road links; receive an indication of a pace of travel along each of the subset of road links; provide an identification of each road link of the subset of road links to a service provider; provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route; a processor, memory including computer program, and computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions. The obtaining and receiving steps are recited at a high level of generality (i.e., as a general means of gathering data of a route and pace of travel along ), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The displaying step is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited limitation “wherein the first information is based on a characteristic of the first vehicle received by the map application from the application associated with the first vehicle “is recited at a high level of generality as a general description (describing) of what the first information are or represent which amounts to mere data description and is a form of extra-solution activity. The recited additional limitation(s) of an electronic device, display generation component, map user interface, processor, memory, and a non-transitory computer readable storage medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, 10-16 and 18-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 20200284594 A1). 
With respect to claim 1, Wang teaches an apparatus comprising at least one processor and at least one memory including computer program code (see at least [0012]), the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least: obtain a route between an origin and a destination (see at least [0010]), wherein the route comprises a plurality of sequential road links (see at least [0015], [0019], [0026], and [Fig. 2]); identify a subset of road links of the plurality of sequential road links (see at least [0019], [0026], [0029], and [Fig. 2]); provide an identification of each road link of the subset of road links to a service provider (see at least [0018-0019] and [0021]); receive an indication of a pace of travel along each of the subset of road links (see at least [0019], [0023], [0025-0026], and [0028]); compute an estimated travel time along the route based on the pace of travel along each of the subset of road links (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]); and provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]).
With respect to claim 5, Wang teaches wherein causing the apparatus to identify a subset of road links of the plurality of sequential road links comprises causing the apparatus to: select a predefined number of positions along the route (see at least [0014] and [0026]); and identify a road link associated with each of the predefined number of positions along the route (see at least [0014] and [0026]), wherein the road links associated with the predefined number of positions along the route comprises the subset of road links of the plurality of sequential road links (see at least [0014], [0026], and [Fig. 2]).
With respect to claim 6, Wang teaches wherein causing the apparatus to provide an identification of each road link of the subset of road links to the service provider comprises causing the apparatus to: retrieve map version agnostic properties of each road link of the subset of road links (see at least [0019] and [0021]); and provide the map version agnostic properties of each road link of the subset of road links to the service provider for identification of the subset of road links (see at least [0019] and [0021]). 
With respect to claim 7, Wang teaches wherein the map version agnostic properties of each road link comprise two or more of: a referencing scheme, state route number, federal highway number, interstate number, direction of travel, longitude and latitude of a reference point of a road link, road link bearing, roadway functional class, and road name (see at least [0019] and [0021], Wang teaches wherein the properties of each road link comprises at least two or more (direction of travel and road link bearing) of the list above. Wang teaches vehicle to vehicle or vehicle to infrastructure communicating real-time data such as vehicle headway (direction of travel) and road condition such as pavement (road link bearing).).
With respect to claim 8, Wang teaches wherein the apparatus is further caused to: identify a new subset of road links from remaining sequential road links of the route periodically as the route is traversed (see at least [0014], [0019-0021], and [0024]), Wang teaches while traversing a route or during calculation of arrival time, real time data of segments and intersections (new subset of road links) are being identified and times of passing these segments and intersection are determined for ETA calculations.); provide an identification of each road link of the new subset of road links to the service provider (see at least [0014], [0019-0021], and [0024], Wang teaches providing identification (location) of each road link wo other vehicles or other infrastructure.); receive an indication of a pace of travel along each of the new subset of road links (see at least [0019], [0023], [0025-0026], and [0028]); compute a revised estimated travel time along the route based on the pace of travel along each of the new subset of road links (see at least (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034], Wang teaches adjusting ETA based on real time data communicated which may include traffic and speed of vehicles on the segment.); and provide a revised estimated time-of-arrival at the destination based on the revised estimated travel time along the route (see at least (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]).
With respect to claims 9, 13, 14, 15, and 16, they are a drawn to a computer program product comprising at least one non-transitory computer-readable storage medium claims that recite substantially the same limitations as the respective apparatus claims 1, 5, 6, 7, and 8. As such, claims 9, 13, 14, 15, and 16 are rejected for substantially the same reasons given for the respective apparatus claims 1, 5, 6, 7, and 8 and are incorporated herein.
With respect to claim 17, it is drawn to a method claim that recite substantially the same limitations as the respective apparatus claim 1. As such, claim 17 is rejected for substantially the same reasons given for the respective apparatus claim 1 and is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20200284594 A1) in view of Pfeifle (US 20130204525 A1)
With respect to claim 2, Wang do not specifically teach wherein the apparatus is further caused to: compute an estimated travel time error along the route; and provide the estimated travel time error as a potential error of the estimated time-of- arrival. 
Pfeifle teaches wherein the apparatus is further caused to: compute an estimated travel time error along the route (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051]); and provide the estimated travel time error as a potential error of the estimated time-of- arrival (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Pfeifle wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of pace of travel for the subset of road links; and divide the variance of pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route. As both inventions improve estimating/predicting of arrival time. This would done to increase convenience of a driver by recognizing and arrival time with a predicted error (see Pfeifle para 0005).
With respect to claim 3, Wang do not specifically teaches wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of pace of travel for the subset of road links; and divide the variance of pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route. 
Pfeifle teaches wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of pace of travel for the subset of road links (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051]); and divide the variance of pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route (see at least [0022], [0025], [0027], [0032-0035], [0039], [0045-0051], Pfeifle teaches different types of probability distribution e.g. Chi-squared distribution, therefore dividing variance of pace of travel by a square root of a number of road links is an obvious variation of distribution for uncertainty data.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Pfeifle wherein causing the apparatus to compute an estimated travel time error along the route comprises causing the apparatus to: determine a variance of pace of travel for the subset of road links; and divide the variance of pace of travel by a square root of a number of road links in the subset of road links to obtain the estimated travel time error along the route. As both inventions improve estimating/predicting of arrival time. This would done to increase convenience of a driver by recognizing and arrival time with a predicted error (see Pfeifle para 0005).
With respect to claim 4, Wang teaches wherein the subset of road links of the plurality of road links is a first subset of road links (see at least [0019], [0026], [0029], and [Fig. 2]), identifying second subset of road links of the plurality of sequential road links (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2], Wang teaches identifying different sets of road links and intersections (first, second, and more) of the plurality of road links and intersections of the route.), wherein the second subset of road links comprises more road links than the first subset of road links (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2], Wang teaches for example on Fig. 2 a scenario where one sub set consists of three links and 4 intersections and the other set consisting of 2 links and 4 intersections.); provide an identification of each road link of the second subset of road links to the service provider (see at least [0014-0015], [0019], [0021], [0026], [0029], and [Fig. 2]; receive an indication of a pace of travel along each of the second subset of road links (see at least [0019], [0023], [0025-0026], and [0028]); and compute an estimated travel time error along the route from the second subset of road links (see at least [0003-0005], [0014-0015], [0019-0021], [0029], and [0034]). 
However, Wang do not specifically teach wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links, wherein causing the apparatus to provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route in response to the estimated travel time error along the route from the second subset of road links being below the predefined maximum error.
Pfeifle teaches wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links (see at least [0033-0036], [0045-0050], and [0068-0069]), wherein causing the apparatus to provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route in response to the estimated travel time error along the route from the second subset of road links being below the predefined maximum error (see at least [0046], [0051], [0053], and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of Pfeifle wherein in response to the estimated travel time error along the route being greater than a predefined maximum error, causing the apparatus to further: identify a second subset of road links of the plurality of sequential road links, wherein causing the apparatus to provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route comprises causing the apparatus to: provide an estimated time-of-arrival at the destination based on an identified departure time and the estimated travel time along the route in response to the estimated travel time error along the route from the second subset of road links being below the predefined maximum error. As both inventions improve estimating/predicting of arrival time. This would done to increase convenience of a driver by recognizing and arrival time with a predicted error (see Pfeifle para 0005).
With respect to claims 10, 11, and 12, they are a drawn to a computer program product comprising at least one non-transitory computer-readable storage medium claims that recite substantially the same limitations as the respective apparatus claims 2,3, and 4. As such, claims 10, 11, and 12 are rejected for substantially the same reasons given for the respective apparatus claims 2, 3, and 4 are incorporated herein.
With respect to claims 18, 19, and 20, they are a drawn to method claims that recite substantially the same limitations as the respective apparatus claims 2, 3, and 4. As such, claims 18, 19, and 20 are rejected for substantially the same reasons given for the respective apparatus claims 2, 3, and 4 are incorporated herein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667